UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4203


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RICARDO CENTENO-VILLANUEVA, a/k/a Ricardo Villanueva,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:07-cr-00051-RLV-DCK-1)


Submitted:    September 4, 2009            Decided:   November 24, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, Angela
Parrott, Cecilia Oseguera, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Charlotte, North Carolina, for Appellant.
Edward R. Ryan, Acting United States Attorney, Adam Morris,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ricardo    Centeno-Villanueva         pled    guilty    to    illegally

reentering    the     United     States      after    having       been     deported

subsequent    to     the   commission       of   an   aggravated       felony,   in

violation of 8 U.S.C. § 1326(a), (b) (2006).                    He was sentenced

to seventy-seven months’ imprisonment.                Centeno-Villanueva now

appeals, arguing that the district court erred in relying upon

his 1992 conviction for taking indecent liberties with a minor

to   add    three     criminal    history        points   to     the      Sentencing

Guidelines calculation for his current offense.                     According to

Centeno-Villanueva, he may have left the United States following

his arrests in 2000 or 2004 and reentered again before being

arrested in 2007.          If this occurred, his 1992 conviction may

well have preceded Centeno-Villanueva’s most recent reentry into

the United States by more than fifteen years, thus disqualifying

it from consideration in the assessment of Centeno-Villanueva’s

Guidelines range.

            This court reviews a sentence imposed by a district

court under a deferential abuse of discretion standard.                     Gall v.

United States, 552 U.S. 38, 51 (2007); United States v. Evans,

526 F.3d 155, 161 (4th Cir. 2008).               In reviewing a sentence, the

appellate    court    must     first   ensure      that   the    district     court

committed no significant procedural error, such as failing to

calculate or improperly calculating the Guidelines range.                     Gall,

                                        2
552 U.S. at 51.         District courts are obliged to make factual

determinations       supporting      the       calculation         of     a        defendant’s

advisory guidelines range by a preponderance of the evidence.

United States v. Jeffers, 570 F.3d 557, 570 (4th Cir. 2009).

These factual determinations by the district court are reviewed

for clear error and will be reversed only if this court is “left

with the definite and firm conviction that a mistake has been

committed.”    United States v. Harvey, 532 F.3d 326, 336-37 (4th

Cir. 2008) (internal quotations and citations omitted).

            According     to      U.S.         Sentencing         Guidelines           Manual

(“USSG”)    § 4A1.2(e)(1),      for     purposes           of   calculating          criminal

history,    “[a]ny    prior    sentence        of    imprisonment         exceeding         one

year and one month that was imposed within fifteen years of the

defendant’s    commencement       of    the     instant         offense       is    counted.”

USSG    § 4A1.2(e)(1).         The     Government          concedes       that       Centeno-

Villanueva’s    exact    reentry        date        into    the    United          States    is

unknown.     However, the uncontested facts in the record are that

Centeno-Villanueva       was      originally               convicted          of     indecent

liberties in North Carolina in 1992, was subsequently deported,

and was thereafter arrested in North Carolina in 2000, 2004, and

2007.      This is strong circumstantial evidence from which the

district court could conclude that Centeno-Villanueva illegally

reentered the United States after 2000 or 2004 and failed to



                                           3
leave the country.          See United States v. Levenite, 277 F.3d 454,

468 (4th Cir. 2002).

            In     the    district    court,         Centeno-Villanueva       failed   to

offer any evidence to rebut the district court’s fact finding

that he illegally reentered the United States in either 2000 or

2004 and failed to leave after commencing a § 1326 offense.                            “If

the   district     court    relies     on    information         in    the   presentence

report (PSR) in making findings, the defendant bears the burden

of establishing that the information relied on by the district

court in making its findings is incorrect; mere objections are

insufficient.”        United States v. Randall, 171 F.3d 195, 210-11

(4th Cir. 1999).           On appeal, Centeno-Villanueva merely asserts

that he may have left the country, and therefore, the district

court erred.        His bare assertion of what may have occurred is

insufficient to establish a “definite and firm conviction” that

the     district    court        committed       a   mistake     in    applying    three

criminal history points for his 1992 conviction.                             See Harvey,

532 F.3d at 336-37.          Accordingly, we affirm the judgment of the

district court.          We dispense with oral argument as the facts and

legal    contentions       are     adequately        presented    in    the    materials

before    the    court     and    argument       would   not     aid   the    decisional

process.

                                                                                AFFIRMED



                                             4